Citation Nr: 1542143	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-06 392	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for an unspecified lung disorder.

3.  Entitlement to an initial compensable rating for sleep apnea or other sleep disorder, secondary to chronic rhinosinusitis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia, to include as secondary to service-connected major depressive disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome, or other intestinal condition to include as secondary to service-connected major depressive disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition to include as secondary to service-connected major depressive disorder.

7.  Service connection for migraine headaches to include as secondary to service-connected rhinosinusitis.

8.  Entitlement to individual unemployabilty.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012, December 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Historically, in a March 2009 decision, the Board, in pertinent part, denied service connection for a psychiatric disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2010 Joint Motion for Partial Remand, the parties moved the Court to vacate the Board's March 2009 decision pertaining to the issue of service connection for a psychiatric disability.  In a May 2010 Order, the Court granted the motion, vacated the March 2009 decision with respect to the issue of service connection for a psychiatric disability and remanded the matter to the Board for further action.  Thereafter, the case was returned to the Board.  

In May 2011 and also in October 2011, the Board remanded the matter for additional development.  After substantial compliance with the remand directives, the agency of original jurisdiction (AOJ) returned the case to the Board.  Thereafter, in a September 2012 decision, the Board granted service connection for major depressive disorder.

The issues of entitlement to a compensable evaluation for sleep apnea or other sleep disorder, to include as secondary to rhinosinusitis, migraine headaches, to include as secondary to rhinosinusitis, and individual unemployability are REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO denied entitlement to service connection for fibromyalgia, to include as secondary to service-connected major depressive disorder.  

2.  The evidence received since the RO's May 2007 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for fibromyalgia, to include as secondary to service-connected major depressive disorder.

3.  In an unappealed May 2007 rating decision, the RO denied entitlement to service connection for irritable bowel syndrome, or other intestinal condition to include as secondary to service-connected major depressive disorder.  

4.  The evidence received since the RO's May 2007 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for irritable bowel syndrome, or other intestinal condition to include as secondary to service-connected major depressive disorder.

5.  In an unappealed May 2007 rating decision, the RO denied entitlement to service connection for gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition to include as secondary to service-connected major depressive disorder.  

6.  The evidence received since the RO's May 2007 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition to include as secondary to service-connected major depressive disorder.

7.  From June 21, 2006 to August 17, 2007, the Veteran's psychiatric disability has been manifested by symptoms that have resulted in reduced reliability and productivity.

8.  Since August 18, 2007, the Veteran's psychiatric disability has been manifested by symptoms that have resulted in occasional decrease in work efficiency and intermittent periods of inability to perform, but has not resulted in reduced reliability and productivity.

9.  The preponderance of the evidence reflects that the Veteran does not have a lung disorder due to any incident of her active duty service.

10.  The preponderance of the evidence reflects that the Veteran does not have fibromyalgia as secondary to service-connected major depressive disorder.

11.  The preponderance of the evidence reflects that the Veteran does not have irritable bowel syndrome, or other intestinal condition that secondary to service-connected major depressive disorder.

12.  The preponderance of the evidence reflects that the Veteran does not have gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition that is secondary to service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  The RO's May 2007 denial of service connection for fibromyalgia to include as secondary to service-connected major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The RO's May 2007 denial of service connection for irritable bowel syndrome, or other intestinal condition to include as secondary to service-connected major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for irritable bowel syndrome, or other intestinal condition.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

5.  The RO's May 2007 denial of service connection for gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition to include as secondary to service-connected major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  
7.  From June 21, 2006 to August 17, 2007, the criteria for a higher evaluation of 50 percent for an acquired psychiatric disability to include major depression disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9434 (2014).

8.  Since August 18, 2007, the criteria for an evaluation higher than 30 percent for an acquired psychiatric disability to include major depression disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9434 (2014).

9.  The Veteran does not have a lung disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

10.  The criteria for the establishment of service connection for fibromyalgia secondary to major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

11.  The criteria for the establishment of service connection for irritable bowel syndrome, or other intestinal condition secondary to major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

12.  The criteria for the establishment of service connection for gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  

Here, VA's duty to notify was satisfied through notice letters dated in March 2013, and May 2014 that informed the Veteran of her duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations for the disabilities on appeal to include a June 2011 mental disorders examination, an April 2014 General Medicine examination, and a July 2014 VA examination for respiratory conditions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the claim as they involved examination of the Veteran, review of her pertinent medical history and self-reported history, and provided medical opinion evidence to evaluate the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

New and Material Evidence

In May 2007, the AOJ denied the Veteran's claim of service connection for fibromyalgia, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition.  She did not perfect a timely appeal of this decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  According to the evidence of record, the Veteran did not initiate an appeal of the May 2007 rating decision with respect to the denials of service connection for fibromyalgia, sleep apnea or other sleep disorder, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition; neither the Veteran nor her attorney has contended otherwise.  The Veteran also did not submit any statements relevant to these claims within 1 year of the May 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the May 2007 rating decision became final.  

The claims of service connection for fibromyalgia, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran has filed an application to reopen her previously denied service connection claims.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the claims of service connection for fibromyalgia, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition, the evidence before VA at the time of the prior final AOJ decision in May 2007 consisted of her service treatment records, post-service treatment records, and a statement from the Veteran's mother.  In the May 2007 decision, the RO determined that the evidence did not suggest that the claimed conditions were related to active service.  Thus, the claim was denied.

Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for fibromyalgia, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition.  All of this evidence is to the effect that the Veteran's disability may be related to her active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since May 2007 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection for fibromyalgia, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition.  Because new and material evidence has been received, the previously denied claim of service connection for fibromyalgia, sleep apnea or other sleep disorder, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition is reopened.

II.  Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Major Depressive Disorder

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The Veteran's service-connected major depressive disorder has been rated under Diagnostic Code 9434, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A 50 percent evaluation is warranted where there is flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Veteran's global assessment of functioning (GAF) scores has ranged from 45 to 65.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (VA has recently changed its regulations, and now requires use of DSM-5, but the change was not made applicable to cases pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  (The Board is cognizant that a GAF score is not determinative by itself.)

A.  June, 21 2006 to August 17, 2007

The Veteran asserts that her depression symptoms are more severely disabling than the current 30 percent rating reflects.  

An August 2006 VA mental health note shows that the Veteran participated in a consultation with the mental health clinic and that she was referred to mental health by her primary care provider.  The Veteran endorsed anxiety, depression, panic attacks, sleep impairment, social withdrawal, memory loss and issues with comprehension during college, unprovoked irritability, and the inability to cope with stressful circumstances.  She also endorsed anger issues, with a history of internalizing anger until she is unable to control herself, which resulted in aggressive behavior to include throwing things.  She reported that she was the single parent of two children and explained difficulty with problem solving and parenting.  She denied suicidal and homicidal ideation.  The clinician's report reflects the Veteran's mood was angry, anxious, and depressed.  Her judgment was fair and insight was noted as limited.  Axis I clinical diagnosis included PTSD and major depressive disorder.  A GAF score of 45 was assigned, reflective of serious symptoms.  

VA treatment records show that the Veteran attended individual therapy from August 2006 to October 2006.  An August 2006 VA therapy note shows the Veteran reported difficulty sleeping and that she had only one "bad anger outburst" during the last week.  The clinician report reflects the Veteran utilized coping skills and the parenting tool discussed during therapy, and also assigned a GAF score of 48.

A September 2006 VA therapy note shows the Veteran reported difficulty sleeping and that she also described an excellent routine for relaxing to initiate sleep to include taking hot bubble baths and the use of clean linen.  The clinician noted the Veteran appeared more relaxed and that her coping skills were noticeable, however she remained isolated in her home.  A GAF score of 51 was assigned.

An October 2006 VA therapy note indicates the Veteran had been less depressed.  The clinician noted that she was responding to her medication and was more optimistic and humorous.  The Veteran discussed her activities reporting that she had started taking walks outside of her home and also that she was more aware of her children's needs and therefore more attentive.  A GAF score of 51 was assigned.

A subsequent October 2006 VA therapy note indicates the Veteran's mood was cheerful.  The therapist's report reflects the Veteran was well groomed and she appeared to be less depressed.  Her mood appeared more optimistic, and she appeared to be less sad and worry evident.  The Veteran's thought processes were logical and goal-directed.  Her insight was fair, and judgment was noted as intact.  She discussed her current relationship with a male friend of 12 years reporting that they had gone out to dinner with her two children and also that the children liked him.  She also reported that her children witnessed a fight between two kids at a park, which ultimately impacted the entire community.  She explained how she used the incident as an example to teach her children about how others can create problems.  The Veteran stated that she was preparing for her daughter's birthday party, which included a sleep over with 5 girls and that she also submitted an application for employment at a local business.  The therapist noted that the Veteran felt safe in therapy sessions and that she was beginning to open up and discuss her private issues.  With respect to her depression, the Veteran was feeling better and her medication was helpful.  A GAF score of 52 was assigned.

As discussed above, a GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  The evidence of record shows that from June 21, 2006 to August 17, 2007 the Veteran's GAF score ranged from 45 to 52.  Based on the foregoing, the Board finds that a 50 percent evaluation has been most nearly approximated from June 21, 2006 to August 17, 2007.

The Board has also considered whether the evidence supports a rating greater than 50 percent from June 21, 2006 to August 17, 2007, but finds that it does not.  The evidence establishes that the Veteran's depressive symptoms have improved despite earlier evidence suggesting that her symptoms had caused problems with parenting and occupational and social impairment.  The VA therapist's reports consistently reflect that the Veteran used coping skills and relaxation strategies learned in therapy to help her symptoms.  The Veteran has also reported improvement of her relationships with her children and the use of parenting skills learned during therapy to better meet their needs.  Additionally, she reported socializing and getting out more, to include taking walks and having dinner with a friend.  She also demonstrated the use of coping skills to resolve problems, and perform activities of daily living, to include searching for employment.  Finally, the June 2011 VA examiner found that the Veteran is able to manage her finances.  Thus, the evidence does not demonstrate that she experiences deficiencies in most areas.  A higher rating is therefore not warranted.

B.  August 18, 2007 to Present

In July 2007 the Veteran underwent a private psychological evaluation.  The Veteran reported sexual abuse prior to active military service, and that she was raped and sodomized during active service.  She reported that she told her senior chief about the incident, but "nothing was ever done about it."  The clinician opined that the Veteran's mental content was unquestionably preoccupied with the sexual abuses that have occurred in her life.  His report reflects that the Veteran's affect and mood were depressed and anxious.  Axis I diagnoses included PTSD, and an adjustment disorder with mixed anxiety and depression.  The clinician opined that there was very little, if any, symptomatology that would accommodate a diagnostic impression of borderline personality disorder.  He was able to distinguish the effects of earlier sexual abuse, from the sexual assault that occurred during active military service and opined that the Veteran's behavior was much more consistent with the classification of PTSD.  The clinician did not assign a GAF score.  

In August 2007 the Veteran was afforded a VA PTSD examination.  She reported that she had a "breakdown" approximately six months after being sexually assaulted.  The Veteran reported difficulty concentrating, feeling hopeless and fearful, startled response, hypervigilance, and anger.  She denied suicidal thoughts, alcohol or drug use.  Axis I diagnosis was PTSD, and the examiner assigned a GAF score of 55.  The examiner opined that the Veteran exhibited symptoms of PTSD and depression that existed prior to active military service, and determined that during active service the Veteran experienced a continuation of the natural progression of PTSD.  The examiner concluded that "the evidence [was] not consistent with a permanent aggravation of the pre-military PTSD, finding that her stressors for PTSD prior to service entry were profound.  The examiner's report reflects the Veteran did not meet the DSM-IV criteria for a diagnosis of depression.  The examiner also opined that if the Veteran did "[have] depression, this would not be related to military service from all the evidence reviewed nor would this be aggravated permanently."  

A June 2009 VA mental health note shows the Veteran reported feeling depressed and that her medication was not helpful.  The psychiatrist report reflects the Veteran's primary problem was depression; and that her depression had been recurrent for many years.  The Veteran reported symptoms to include difficulty sleeping, and flashbacks and nightmares about the sexual trauma she experienced.  She also reported a history of PTSD from childhood sexual trauma.  She denied panic attacks or hallucinations.  The psychiatrist's report reflects the Veteran was pleasant, cooperative and maintained good eye contact.  Her speech was noted as fluent and spontaneous.  Her insight and judgment were good and her mood was noted as depressed and anxious.  The psychiatrist noted a prior diagnosis of borderline personality disorder dating back to 1984.  The Veteran reported that she was functioning well at work and at home.  The physician opined that it was possible the symptoms had abated in the last 25 years.  Axis I diagnoses were major depressive disorder, recurrent, moderate, and PTSD, sexual trauma.  Axis II diagnosis was borderline personality disorder by history, and the examiner assigned a GAF score of 59.

VA records show that the Veteran was hospitalized and treated for depression in September 2009.

A September 2009 VA mental health note shows the Veteran endorsed symptoms of depression, decreased sleep, loss of concentration and interest, and decreased energy.  She also reported symptoms of irritability, anger, and avoidance.  She denied manic symptoms.  Axis I diagnosis included anxiety disorder, PTSD, chronic, and major depressive disorder.  The psychiatrist assigned a GAF score of 60-65.

VA mental health records dated from October 2009 to June 2011 reflects the Veteran reported she was feeling better and that her medication was helpful.  She reported symptoms to include difficulty sleeping, episodic irritability, mood swings, and decreased energy level.  She denied any suicidal thoughts.  The psychiatrist noted her mood as "more stable" and her attitude was cooperative.  The Veteran was well groomed.  Her speech was observed as relevant and spontaneous, and her thought processes were logical and goal-directed.  The psychiatrist did not assign a GAF score.

A May 2011 VA mental health note shows the Veteran reported experiencing an exacerbation of anxiety and insomnia in the context of recent stressors.  She reported that she was handling the stressors well by employing coping skills and attending regular psychotherapy appointments.  The Veteran denied suicidal ideation or thoughts.  The psychiatrist report reflects there was no acute dangerousness and determined that continued outpatient management was appropriate.  A GAF score was not assigned.

Following the Board's May 2011 remand, in June 2011, the Veteran underwent a VA examination to determine the nature and etiology of her psychiatric disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner's report reflects that the Veteran experienced an exacerbation of anxiety and insomnia in the context of recent stressors, finding that the Veteran handled the stressors well by employing coping skills and having regular psychotherapy appointments.  The Axis I diagnosis was major depressive disorder.  The examiner opined that it was less likely as not that the current major depressive disorder was caused by any in-service stressors, including the in-service sexual assault identified by the Veteran, or was otherwise related to service.  The examiner also opined that it was less likely as not that major depressive disorder pre-existed active service.  In support of these opinions, the examiner reasoned that the Veteran's mood condition appeared based on current situational stressors.

Following the Board's subsequent October 2011 remand, the claims file was returned to the June 2011 examiner for an addendum opinion that addressed the etiology of each psychiatric disability identified in the record-to include the Veteran's current major depressive disorder.  In November 2011, the examiner again reviewed the claims file and noted the Veteran's medical history.  Regarding the Veteran's major depressive disorder and the likelihood that each identified psychiatric disability existed prior to active military service, the examiner opined that it was at least as likely as not that the current major depressive disorder and PTSD pre-existed the Veteran's active military service.  In support of the opinion, the examiner referenced the August 2007 VA examination report noting the Veteran's treatment for mental health issues prior to active service even though her current major depressive disorder appeared to be based on situational factors.  The examiner opined that it was less likely as not that the current major depressive disorder was caused by or aggravated by any in-service stressors identified by the Veteran, or otherwise related to service.  The examiner reasoned that VA progress notes reveal that the Veteran had been doing well with a stable mood, and that there had been a recent exacerbation due to situational stressors.  Personal factors also indicated that the Veteran's current mood was based on situational stressors.

Upon most recent VA mental disorder examination, in April 2013, the Veteran was examined by the same clinician who conducted the June 2011 VA examination to determine whether or not major depressive disorder impacted her ability to obtain and maintain gainful employment.  The Veteran reported as of March 2011 she was currently employed as a licensed medical aide caring for another individual.  Additionally, since the June 2011 VA examination she reported employment to include working at a convenience store for two years and repairing ATMs.  She also worked at UPRR and at various nursing home facilities as a licensed medical aide.  The Veteran reported symptoms of depressed mood and chronic sleep impairment.  The examiner provided a detailed history of the Veteran's mental health symptoms and treatment as documented by the medical evidence of record since her initial evaluation for mental health in August 2006, the Veteran's statements, to include the Veteran's stressors stemming from family problems to include parenting two children diagnosed with ADD, the inability to maintain employment, and financial problems.  Axis I diagnosis was major depressive disorder.  The examiner opined that the Veteran's service-connected major depressive disorder does not preclude her from securing and maintaining substantially gainful employment.  The clinician reasoned that her opinion is based on current examination and interview, review of the medical evidence of record, and the progress notes of treatment of the Veteran at the Omaha VA Medical Center, which indicates that the Veteran has been doing well with stable mood in general.  Specifically, the most recent note states that "[t]he Veteran is experiencing an exacerbation of anxiety and insomnia in the context of recent stressors.  She feels that she is handling these stressors well by employing coping skills and having regular psychotherapy appointments."

The Board has considered whether the evidence supports a rating greater than 30 percent from August 18, 2007, but finds that it does not.  The Veteran's main symptoms during this period were sleep impairment, nightmares, anxiety, difficulty concentrating, and irritability.  The Board notes the Veteran has maintained steady employment as a licensed medical aide and caregiver of others.  See August 2007 and June 2011 VA Examinations.  She is able to function on a daily basis, to include caring for others, and no significant memory impairments have been demonstrated.  See VA treatment records from October 2009 to June 2011.  The VA examiners indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records show no evidence that the Veteran's depression impaired her performance of routine activities, her ability to function independently, or her ability to control her impulses.  Nor did she exhibit spatial disorientation that interfered with routine activities.  The VA therapist's reports consistently reflect that the Veteran used coping skills and relaxation strategies learned in therapy to help her symptoms.  

Moreover, the Veteran's GAF scores reflect moderate symptoms.  The Board finds that the GAF scores indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning are more reflective of her symptoms.  These GAF scores support the assignment of a 30 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The GAF scores do not, however, suggest the assignment of an increased evaluation as a 50 percent evaluation, which requires difficulty in establishing and maintaining effective work and social relationships, or a 70 percent evaluation, which requires occupational and social impairment with deficiencies in most areas.

The Veteran acted appropriately during the VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was reported during mental health visits; however, the observations noted by the VA therapist found no objective evidence of concentration difficulties, suicidal ideation, obsessional rituals, panic attacks or neglect of personal appearance and hygiene.  

The evidence establishes that the Veteran has maintained relationships with her children despite any symptoms demonstrated from depression.  Additionally, the August 2007 and June 2011 VA examiners found that the Veteran was able to manage her finances and each summarized the Veteran's level of impairment as being such that she has had no decrease in work efficiency and intermittent periods of inability to perform occupational tasks, generally functioning satisfactorily.  This level of functioning matches the criteria for a 30 percent rating.  Thus, the evidence does not demonstrate that the Veteran experiences deficiencies in most areas as is required for a rating higher than 30 percent.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.

Unspecified Lung Condition

The Veteran seeks service connection for an unspecified lung condition.  See also March 2014 VA Form 21-4138.  Notably, the evidence of record does not show that the Veteran has a diagnosis of a lung condition.  Therefore, the first element of a service connection claim is not met.  Hickson, 12 Vet. App. at 253.

STRs are silent for any complaints, treatment, or diagnoses for a lung condition.
The Veteran underwent a VA examination for respiratory conditions in July 2014.  The examiner's report reflects the Veteran reported that besides a sinus disease, having had no lung or respiratory issues.  She reported intermittent nasal symptoms and nasal drainage with cough and rare sinus headaches due to recurrent sinus infections, which caused her to believe that she may have a lung problem.  She also reported never being diagnosed with a lung condition.  Upon examination, chest X-rays revealed no abnormalities.  The examiner did not diagnosis any respiratory conditions and concluded that the Veteran's heart and lungs were normal finding no evidence of record that a lung condition exists.

The Veteran's VA treatment records do not show complaints of respiratory symptoms or treatment for a lung condition, with the exception of difficulty breathing due to her service connected sinusitis.  See Omaha VA Medical Center Treatment Records located in VBMS; see also July 2014 VA Examination.  

An August 2013 VA treatment record shows the Veteran reported with complaints of coughing, chest congestion, and green nasal drainage.  Examination of the respiratory system revealed that her lungs were clear to auscultation bilaterally and respirations were even and unlabored.

A July 2014 VA treatment record shows the Veteran presented with complaints of a sinus infection.  Upon examination, the examiner concluded that her lungs were clear and auscultation bilaterally.  Id.

A July 2014 pulmonary diagnostic study revealed that the Veteran's lung volume indicates hyperinflation.  Id.
A February 2015 VA treatment record shows the Veteran presented with complaints of sinus drainage, sore throat, and a fever.  Upon examination, her lungs were noted as clear.  Additionally, an April 2015 VA treatment note shows the Veteran's lungs were clear.  Id.

In July 2014, the Veteran was specifically examined to determine whether she had any type of lung condition and none were diagnosed.  The Veteran's lay assertion that intermittent nasal symptoms and nasal drainage with cough and rare sinus headaches due to recurrent sinus infections, which caused her to believe that she may have a lung problem has been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted, VA is responsible for considering both the positive and negative evidence.  If the evidence, as a whole, is supportive or is in relative equipoise (i.e., about evenly balanced), then the veteran prevails.  Conversely, if the preponderance of the evidence is negative, then service connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Here, the evidence is not in relative equipoise.  The Veteran's lay assertion is assigned less probative weight than the findings of the July 2014 VA examiner, who reviewed the record and interviewed and examined the Veteran.  Upon examination, the examiner also opined that the Veteran did not have a lung condition.  Further, the July 2014 VA examiner noted that the Veteran denied having a lung condition. 
Crucially, the Veteran's VA treatment records do not show complaints of respiratory symptoms or treatment for a lung condition, with the exception of difficulty breathing due to her service connected sinusitis.  See Omaha VA Medical Center Treatment Records located in VBMS; see also July 2014 VA Examination.  

In light of the foregoing, a preponderance of the evidence is against the claim of service connection for a lung condition, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Fibromyalgia

The Veteran seeks service connection for fibromyalgia as secondary to service-connected major depressive disorder.  In a December 2013 rating decision the RO denied entitlement to service connection for fibromyalgia.  

In April 2013, the Veteran was afforded a VA examination in support of her claim for fibromyalgia.  The VA examiner opined that "the veteran's claim of fibromyalgia was less likely than not proximately due to or the result of or aggravated by her primary major depressive disorder."  The examiner based her opinion on the Veteran's self-report that she had not been diagnosed with fibromyalgia.  Additionally, the VA examiner stated that the medical evidence of record demonstrates no diagnosis of fibromyalgia and also that examination of the Veteran revealed that she does not have fibromyalgia.  Finally, upon examination the Veteran reported her occupation was housekeeping at a motel and that she experienced no significant difficulty with working.

Having reviewed the record evidence, the Board finds that service connection for fibromyalgia is not warranted.  The Board does not doubt the Veteran's ability to perceive changes in her medical condition.  While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Here, the Veteran's lay assertion is assigned less probative weight than the findings of the April 2013 VA examiner, who reviewed the record and interviewed and examined the Veteran.

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of competent evidence that the Veteran currently has fibromyalgia to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for fibromyalgia must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Irritable Bowel Syndrome

The Veteran seeks service connection for irritable bowel syndrome as secondary to service-connected major depressive disorder.  In a December 2013 rating decision the RO denied entitlement to service connection for irritable bowel syndrome.  

In April 2013, the Veteran was afforded a VA examination in support of her claim for irritable bowel syndrome.    Upon examination, the Veteran reported that she had to avoid certain foods, such as Chinese food, which caused her to immediately use the restroom.  She also reported having never had an assessment or treatment of the claimed condition, however she avoids certain foods.  The VA examiner opined that "[i]rritable bowel syndrome . . . was less likely than not proximately due to or the result of or aggravated by [her] primary major depressive disorder" concluding that "the veteran's condition does not qualify as a syndrome, illness, or disease."  The examiner's report indicates that she based her opinion on review of the evidence of record, the Veteran's reported symptoms, and examination of the Veteran.
Gastroesophageal Reflux Disorder (GERD), Hiatal Hernia, Acid Reflux or other Gastrointestinal Condition

The Veteran seeks service connection for GERD, hiatal hernia, acid reflux or other gastrointestinal condition as secondary to service-connected major depressive disorder.  In a December 2013 rating decision the RO denied entitlement to service connection for the claimed conditions.  

In April 2013, the Veteran underwent VA examination for the claimed conditions.  Upon examination, the Veteran reported that over the last year or so she had a 30-pound weight gain.  The VA examiner opined that "the veteran's acid reflux or GERD . . . was less likely than not proximately due to or the result of or aggravated by her primary major depressive disorder."  The VA examiner discussed pertinent evidence of record to include a January 2003 VA treatment record, which indicates no history of GERD and a positive history of depression.  A February 2009 VA treatment, which notes GERD history and occasionally treated as needed with over the counter medications.  Additional medical records reflect that the Veteran began using prescription medication to treat GERD in 2012.  The VA examiner explained that GERD is generally known to be caused by frequent acid reflux (the back up of stomach acid or bile into the esophagus).  Additionally, that the medical evidence of record well documents the Veteran's depression for several years without an association with GERD and also that no flares of depression with GERD were reported.  The examiner concluded that while the evidence of record does confirm weight gain of 30 or more pounds, obesity is a common risk factor for GERD, citing medical literature of the Mayo Foundation for Medical Education and Research, 1998-2013.

Having reviewed the record evidence, the Board finds that service connection for GERD, hiatal hernia, acid reflux or other gastrointestinal condition is not warranted on a direct basis or a secondary basis.  The Board does not doubt the Veteran's ability to perceive changes in her medical condition.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., weight gain, and feeling depressed; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, such as weight gain, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board has also weighed the probative value of the Veteran's lay statements regarding her diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's condition is a disease entitled to secondary service connection - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The April 2013 VA opinion is far more probative than the Veteran's lay statements.

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and secondary service connection for GERD, hiatal hernia, acid reflux or other gastrointestinal condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the previously denied claims of service connection for fibromyalgia, irritable bowel syndrome or other intestinal condition, and gastroesophageal reflux disorder, hiatal hernia, acid reflux or other gastrointestinal condition are reopened.

A 50 percent rating for major depressive disorder is granted from June 21, 2006 to August 17, 2007, subject to the laws and regulations governing the award of compensation benefits.

A rating in excess of 30 percent for major depressive disorder from August 18, 2007, is denied.

Service connection for an unspecified lung condition is denied.

Service connection for fibromyalgia as secondary to major depressive disorder is denied.

Service connection for irritable bowel syndrome as secondary to major depressive disorder is denied.

Service connection for GERD, hiatal hernia, acid reflux or other gastrointestinal condition as secondary to major depressive disorder is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for sleep apnea or other sleep disorder, migraine headaches, and individual unemployability. 

Sleep Apnea

The evidence suggests that the Veteran's service-connected sleep apnea has worsened since his last VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).


Migraine Headaches

In April 2013, the Veteran underwent VA examination to determine the etiology of migraine headaches.  Upon examination, she reported having headaches since the age of 10.  She also reported that she was treated for migraines during active military service.  Additionally, during the April 2013 VA examination for headaches, the Veteran stated that she received treatment for migraine headaches one year ago.  Notably, there are no additional treatment records, VA or private, dated in 2012 documenting the Veteran's treatment for migraine headaches.  Thus, on remand, the originating agency must attempt to obtain those records.

With respect to the Veteran's individual unemployabilty claim, because of the remand to address the sleep apnea or other sleep disorder claim, and migraine headaches claim, the individual unemployabilty claim must be readjudicated by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal (see above).  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran and her attorney must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Schedule the Veteran for a VA sleep disorder examination to determine the current severity of the Veteran's sleep apnea.  The examiner is to be provided access to a copy of this remand, and Virtual VA/VBMS. In accordance with the latest worksheets for rating sleep disorders the examiner is to establish the extent of the disability.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal in light of all the evidence on file.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and her attorney should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


